     Case 3:21-cr-00057-BJB Document 16 Filed 06/02/21 Page 1 of 1 PageID #: 42




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION
                          CRIMINAL ACTION NO. 3:21-CR-57-BJB


UNITED STATES OF AMERICA,                                                 PLAINTIFF

v.

ANDREW WADE DUNN,                                                        DEFENDANT

                                         ORDER

        Pursuant to the Due Process Protections Act, the Court confirms the United States’

obligation to produce all exculpatory evidence to the defendant pursuant to Brady v.

Maryland, 373 U.S. 83 (1963) and its progeny, and orders it to do so. Failing to do so in a

timely manner may result in consequences, including, but not limited to, exclusion of

evidence, adverse jury instructions, dismissal of charges, contempt proceedings, or

sanctions by the Court.




                                                        June 1, 2021

cc: Counsel of record
